ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                )
                                           )
Rolands & Associates Corporation           )      ASBCA No. 60500
                                           )
Under Contract No. N00189-07-D-Z025        )

APPEARANCE FOR THE APPELLANT:                     Donald G. Featherstun, Esq.
                                                   Seyfarth Shaw LLP
                                                   San Francisco, CA

APPEARANCES FOR THE GOVERNMENT:                   E. Michael Chiaparas, Esq.
                                                   DCMA Chief Trial Attorney
                                                  Srikanti Schaffner, Esq.
                                                   Trial Attorney
                                                   Defense Contract Management Agency
                                                   Carson, CA

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 28 July 2016




                                               Administrative Judge
                                               Acting Chairman
                                               Armed Services Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60500, Appeal ofRolands & Associates
Corporation, rendered in conformance with the Board's Charter.

      Dated:



                                               JEFFREY D. GARDIN
                                               Recorder, Armed Services
                                               Board of Contract Appeals